PER curiam:.
The appeal in this case was taken from orders of the District Court wherein was affirmed a prior order of the referee in bankruptcy confirming a sale of real estate of the' bankrupt which was made for the purpose of liquidating a mortgage indebtedness long overdue. Proceedings to sell the property were first stayed by the District Court under the provisions of the first Frazier-Lemke Act, 48 Stat. 1289. When, that Act was declared unconstitutional, the proceedings were dismissed. After the passage of the second Frazier-Lemke Act, 11 U.S.C.A. § 203(s), the proceedings were reinstated and again dismissed. Thereupon, the present procfeedings in bankruptcy were instituted, so that the matter has. been before the court for a number of years.
A motion has been filed by the appelleesto dismiss the appeal on the ground that the appellants have failed to file briefs in-this court in support of the appeal; because the transcript of record was not prepared and filed within the time limited and required by law, and because the nature of 'the ■ proceeding was such that the appellants were not entitled to appeal as a matter of right but only upon the order of’ this court. Nevertheless, taking into consideration the claim of the appellants of their inability to employ counsel and to-prepare a brief, we have permitted the appellants to appear in proper person and1 to make extended arguments, and have examined the record filed in the case. -Upon careful consideration thereof, we are. *311of the opinion that there was no error, and that the rulings of the District Court should be affirmed.
Affirmed.